Case 1:12-cv-15062-TLL-CEB ECF No. 281-1 filed 09/18/19   PageID.3362   Page 1 of 3




                             EXHIBIT
                                      1
Case 1:12-cv-15062-TLL-CEB ECF No. 281-1 filed 09/18/19                PageID.3363       Page 2 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

   SECURITIES AND EXCHANGE
   COMMISSION,

                  Plaintiff,                          CIVIL ACTION No. 12-cv-15062

           v.                                         HON. Thomas L. Ludington

   JOEL I. WILSON, DIVERSIFIED
   GROUP PARTNERSHIP MANAGEMENT,
   LLC, and AMERICAN REALTY FUNDS
   CORPORATION,

               Defendants.
   ___________________________________/

         [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT DIVERSIFIED
                 GROUP PARTNERSHIP MANAGEMENT, LLC

        The Securities and Exchange Commission having filed a Complaint and Defendant

 Diversified Group Partnership Management (“Defendant” or “Diversified Group”) having

 entered a general appearance; consented to the Court’s jurisdiction over Defendant and the

 subject matter of this action; consented to entry of this Final Judgment without admitting or

 denying the allegations of the Complaint (except as to jurisdiction); waived findings of fact and

 conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Defendant is liable,

 jointly and severally with Defendant Joel I. Wilson, for disgorgement of $391,760, representing

 profits gained as a result of the conduct alleged in the Complaint, together with prejudgment

 interest thereon in the amount of $129,798, for a total of $521,558. Defendant’s obligation to
Case 1:12-cv-15062-TLL-CEB ECF No. 281-1 filed 09/18/19                 PageID.3364       Page 3 of 3




 pay disgorgement and prejudgment interest shall be deemed satisfied by the amounts collected

 and distributed by the receiver at the conclusion of the receivership, based upon the Court’s

 approval of the receiver’s submission of a final report and accounting. At the request of the

 SEC, no orders of permanent injunction or civil penalty will be entered against the Defendant.


                                                 II.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.


                                                 III.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                 IV.

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


 Dated: __________, 2019

                                               ____________________________________
                                               THOMAS L. LUDINGTON
                                               United States District Judge




                                                  2
